 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8
     AMARIN PHARMA, INC., et al.,                          Case No.: 2:16-cv-2525-MMD-NJK
 9
            Plaintiff(s),                                                 Order
10
     v.                                                              (Docket No. 176)
11
     WEST-WARD PHARMACEUTICALS
12   CORP.,
13          Defendant(s).
14         Pending before the Court is the parties’ stipulation requesting an extension of the deadline
15 to serve initial expert reports. Docket No. 176. The parties additionally request a telephonic
16 hearing on Defendants’ emergency motion to modify the scheduling order. Id. at 2. See also
17 Docket No. 165.
18         The Court GRANTS the parties’ stipulation. Docket No. 176. The expert disclosure
19 deadline is extended to January 14, 2019. Additionally, the Court SETS a telephonic hearing on
20 Defendants’ motion to modify the discovery plan and scheduling order on January 14, 2019, at
21 2:00 p.m. The parties shall call the Court conference line at 877-402-9757 at least five minutes
22 prior to the hearing. The conference code is 6791056. In order to ensure a clear recording of the
23 hearing, the calls must be made using a land line phone. Cell phone calls, as well as the use of a
24 speaker phone, are prohibited.
25         IT IS SO ORDERED.
26         Dated: January 9, 2019
27                                                              ______________________________
                                                                NANCY J. KOPPE
28                                                              United States Magistrate Judge
                                                    1
